Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 
Response to Amendment
The amendment filed on 2/16/2021 has been entered. Claims 1-4, 7-19 and 23-24 are currently amended.  Claims 1-24 remain pending.

Response to Arguments
Applicant’s argument, see page 7, filed on 2/16/2021, with respect to 112(a) rejection, has been fully considered and is persuasive. The 112(a) rejection has been withdrawn.

Applicant’s argument, see page 7, filed on 2/16/2021, with respect to the double patenting rejection, has been fully considered but is not persuasive. 
The examiner recognizes applicants’ request to hold the rejection in abeyance until patentable subject matter is indicated.  However, the double patenting rejections are still maintained until proper filing of a terminal disclaimer or sufficient amendment.

Applicant’s argument, see page 8-10, filed on 2/16/2021, with respect to 103 rejections, has been fully considered.  The 103 rejections are withdrawn based on authorized Examiner’s Amendment in this office action.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Stephanie Villano on 3/22/2021.
The application has been amended as follows: 
In claim 1, lines 1-2, the recitation of “A method, comprising: providing a continuously cast aluminum alloy article” is replaced with “A method, comprising: continuously casting aluminum alloy article”.
In claim 1, the last line “wherein the removing step is performed before cold rolling” is replaced with “wherein the removing step is followed by cold rolling”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16238963 in view of Kabel (GB-1337341-A, machine translation referred to here).  Application No. 16238963 teaches a method of removing surface feature of continuous casting article before cold rolling (claim 1).  Application No. 16238963 does not teach removing the surface feature by brushing.  However, Kabel teaches a method of producing copper-sheathed aluminum alloy wire.  The aluminum core is produce by casting (page 1, paragraph 6).  The aluminum surface is treated by brushing (page 2 paragraph 7, and page 3 paragraph 10) for the purpose of removing surface oxide layer (page 1 paragraph 6) and grease residuals (page 2 paragraph 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify U.S. Patent No. 16238963 by adding Kabel’s teaching of brushing for the purpose of removing oxide layer and grease residuals.

Allowable Subject Matter
Claims 1-24 are rejected under double patenting but include allowable subject matter and would be allowable if re-written to overcome the double patenting rejections or upon approval of a terminal disclaimer.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 discloses a method of removing material from the surface of a continuously casting aluminum alloy by brushing followed by cold rolling.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Eckert (US 5590703 A), Furugane et al (JPS52144358A, machine translation is referred here), and Kabel (GB-1337341-A, machine translation referred to here).  Eckert teaches removing surface defects from continuously casting aluminum surface, but teaches away from the method of brushing.  Furugane teaches a method for removing a skin of an extruded case out round billet of an aluminum alloy material, but without a continuously casting process and cold rolling process.  Kabel teaches brushing method to remove surface oxide and grease residuals from aluminum wire, but without a continuously casting process and cold rolling process.  There is no motivation to combine these prior arts.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANGTIAN XU/Examiner, Art Unit 1734       

/NICHOLAS A WANG/Examiner, Art Unit 1734